Citation Nr: 1436012	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-33 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to February 11, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), since February 11, 2011.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from October 1962 to October 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim for entitlement to individual unemployability.  

The issue was previously before the Board in September 2011 and was remanded for further development.  It has been returned to the Board for further appellate review.

The Veteran appealed a June 2009 Board decision denying a compensable rating for asbestosis to the United States Court of Appeals for Veterans Claims (Court).  In its decision, the Court determined that the Board's failure to adjudicate an informal claim for entitlement to a TDIU was clearly erroneous.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Based on the holding in Rice, the Board, in the September 2011 remand, found that the issue of a TDIU had been raised  at the time the Veteran filed his claim for an increased rating for asbestosis in June 2004.  

The Board notes that the RO, in an April 2013 rating decision, granted an increased rating to 70 percent for mood disorder with mixed depression, associated with asbestosis, an increased rating to 10 percent for asbestosis, service connection for tinnitus, and service connection for bilateral hearing loss.  The effective date assigned was February 11, 2011.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to TDIU prior to February 11, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since February 11, 2011, the Veteran's service connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU, since February 11, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  As the Board is granting the full benefit sought on appeal, no additional discussion of the duty to notify and assist is necessary.  

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  If these percentage requirements are not met, but the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded by regulation from assigning an extraschedular rating under in the first instance.  38 C.F.R. § 3.321(b)(1); Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran is currently service-connected for mood disorder with mixed depression associated with asbestosis, rated 50 percent from July 2, 2010 and 70 percent from February 11, 2011; tinnitus, rated 10 percent from February 11, 2011; asbestosis, rated 0 percent from December 31, 1997 and 10 percent from February 11, 2011; bilateral hearing loss, rated 0 percent from February 11, 2011.  His combined disability rating was 0 percent from December 31, 1997, 50 percent from July 2, 2010, and 80 percent from February 11, 2011.   Accordingly, the Veteran only meets the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a) for the period from February 11, 2011, and the Board will only consider and adjudicate entitlement to a TDIU on a schedular basis from February 11, 2011 onwards, in accordance with 38 C.F.R. § 4.16(a).  As previously noted, the issue of entitlement to TDIU prior to February 11, 2011 will be discussed in the remand section below.  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to his level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The record must reflect some factor which takes the Veteran's case outside the norm of his service-connected disabilities.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)).

The record reflects that the Veteran worked as a boilermaker for approximately 25 years.  He completed four years of high school and two years of community college.  The Veteran last worked in 1995 and contends that he is unemployable due to his service-connected disabilities.

The Board finds entitlement to a TDIU is warranted from February 11, 2011.  The evidence demonstrates that the Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  The Veteran has not been employed since 1995.  While sedentary employment may be possible given his service-connected disabilities, from a functional standpoint, such is not true from a practical standpoint.  The Veteran had been working solely as a boilermaker for many years.  His skill set is limited, and retraining is unlikely.  He lacks documented clerical, math, or computer skills which would be vital to any modern sedentary employment.  

The medical evidence of record also weighs in favor of the claim.  A June 2011 respiratory VA examiner diagnosed the Veteran with asbestosis, and found that its effects on occupational activities were increased tardiness and absenteeism, lack of stamina, weakness and fatigue.  A June 2012 VA respiratory examiner found that the Veteran's respiratory condition impacted his ability to work, and stated that the Veteran's pulmonary symptoms were associated with dyspnea on exertion, increased fatigue, and decreased stamina.  In a June 2012 VA treatment report, the Veteran's treating  VA psychiatrist stated that the Veteran's depression was related to his difficulty breathing due to his service-connected asbestosis, and that he should be "considered unemployable by VA criteria."  A January 2013 VA audiological examiner found that the Veteran's hearing loss and tinnitus impacted ordinary conditions of daily life, including the ability to work.  A February 2013 VA mental disorders examiner found that the Veteran exhibited occupational and social impairment, with deficiencies in areas such as work.  The February 2013 VA examiner also stated that the Veteran's service-connected mood disorder with mixed depression caused him difficulty in establishing and maintaining effective work and social relationships, as well as difficulty in adapting to stressful circumstances, including work or a work-like setting.  Furthermore, the Veteran is rated 70 percent for his mood disorder with mixed depression associated with asbestosis since February 11, 2011, which is in and of itself, indicative of a significant disability.  

While a January 2013 VA respiratory examiner noted that the Veteran's respiratory condition did not impact his ability to work, it is outweighed by the medical evidence in favor of the claim.  Therefore, as the weight of the evidence supports the claim, the Board finds that entitlement to TDIU is warranted since February 11, 2011. 


ORDER

Entitlement to TDIU is granted from February 11, 2011.


REMAND

The Veteran is also seeking entitlement to TDIU prior to February 11, 2011.  As noted above, in the September 2011 remand, the Board found that the issue of a TDIU had been raised at the time the Veteran filed his claim for an increased rating for asbestosis in June 2004.  The September 2011 remand also found that although the Veteran's disability rating failed to meet the percentage requirements of 38 C.F.R. § 4.16(a), some evidence existed that indicated that the Veteran was unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected asbestosis.  The remand directed the Veteran's case be referred to the Director of Compensation and Pension Service for consideration of TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b).  In a September 2012 decision, the Director, Compensation Service denied TDIU on an extraschedular basis.   However, Director's advisory opinion only considered evidence submitted since the date of the Veteran's VA Form 21-8940, Application for Individual Unemployability, in July 2009, and did not consider evidence from the time period dating back to June 2004.  As the Veteran does not meet the schedular requirements under 38 C.F.R. § 4.16(a) prior to February 11, 2011, and the Board cannot assign an extraschedular rating in the first instance, the issue of entitlement to TDIU prior to February 11, 2011 must be remanded.  On remand, the case must be referred again to the Director of Compensation and Pension Service for consideration of TDIU on an extra-schedular basis prior to February 11, 2011, and the Director must consider a complete review of the evidence dating back to the June 2004 claim for a compensable evaluation for asbestosis.

Finally, in the readjudication of the Veteran's claim, the AOJ should consider the entire evidence of record, to specifically include evidence dating back to the June 2004 claim for a compensable evaluation for asbestosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer to the Director, Compensation and Pension Service, the matter of whether a TDIU is warranted prior to February 11, 2011, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The RO must include with that referral, a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue.  The RO should also indicate that evidence dating back to the June 2004 claim for a compensable rating for asbestosis should be considered.  

2.  After all the foregoing is completed, readjudicate the Veteran's claim for entitlement to TDIU prior to February 11, 2011, based on the entirety of the evidence, to include evidence dating back to the June 2004 claim for a compensable evaluation for asbestosis.   If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


